Citation Nr: 0009142	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1151, based on a claim that 
the veteran's death was due to VA medical treatment in 
November 1987.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to May 
1985.  He died in July 1994, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO decision which denied service 
connection for the cause of the veteran's death (one basis 
for DIC).  A personal hearing was held before an RO hearing 
officer in March 1995.  In a July 1995 decision, the RO 
denied the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151, based on her contention that the veteran's 
death resulted from VA medical treatment in November 1987; 
and she also appeals this decision.


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence to 
show a plausible claim for service connection for the cause 
of the veteran's death.

2.  The appellant has not submitted competent evidence of a 
plausible claim for DIC benefits under 38 U.S.C.A. § 1151, 
based on the claim that the veteran's death was due to VA 
medical treatment in November 1987.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1151, based upon the veteran's VA medical treatment in 
November 1987, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from April 1954 
to May 1985.  He died in July 1994.  During his lifetime, his 
only established service-connected disabilities were a 
chronic detached retina of the left eye, and bilateral 
hearing loss.

A review of the veteran's service medical records is negative 
for pertinent abnormalities.  On medical examination 
performed for retirement purposes in May 1985, the veteran's 
head, lungs, and chest were clinically normal.  Creutzfeldt-
Jakob Disease (CJD) was not noted.

VA medical records dated in November 1987, including an 
operation report, progress notes, and a discharge summary 
show that the veteran was hospitalized for about a week in 
November 1987 for a known retinal detachment in the left eye.  
The veteran complained of a chronic visual field loss.  On 
examination, the examiner noted a large bullous inferior 
retinal detachment of the left eye extending nearly to the 
level of the optic nerve and to the macula, and noted a 
retinal tear adjacent to the ora serrata.  The veteran 
underwent an uncomplicated scleral buckling of the left eye 
on November 17, 1987.  Cryotherapy was performed over the 
extent of the retinal tear and retinal detachment, and 
subretinal fluid was drained at the time of the scleral 
buckle.  No complications were noted and the veteran 
tolerated the procedure well.  Postoperatively, the retina 
appeared attached in the area of the previous detachment, and 
the scleral buckle appeared in good position and extended 
just past the margins of the detachment on either aspect.  
There was a small amount of retinal heme overlying the 
subretinal fluid drainage site on the buckle.  The veteran 
was discharged to his home.  Subsequent progress notes 
reflect satisfactory healing.

Medical records from the Newport Naval Hospital dated from 
April 1994 to June 1994 reflect treatment for memory problems 
and confusion; various diagnoses were indicated, including 
post-concussive syndrome, questionable early dementia, and 
Alzheimer's disease.  CJD was not diagnosed.

By a letter dated in May 1994, a private neurologist, R. B. 
Kozel, M.D., indicated that he examined the veteran in May 
1994.  He noted that the veteran was treated for a detached 
retina three years previously and otherwise his health was 
very good.  He indicated that the veteran had a lesion of the 
left anterior temporal lobe.

Post-service medical records are negative for CJD until 1994.

By a letter dated in June 1994, a private physician, S. 
Goldstein, M.D., summarized the events prior to and including 
the veteran's admission to Rhode Island hospital (RIH) in 
June 1994.  She indicated that in April 1994 the veteran 
presented with chest pain.  In late April, he was noted to 
have short-term memory problems; a computerized tomography 
(CT) scan of the head was negative.  A magnetic resonance 
imaging study (MRI) revealed thickening of the cortical 
ribbon over the left anterior temporal region.  In May 1994, 
the veteran was examined by a neurologist, who noted 
confusion with nonfluent aphasia, and anisocoria (the left 
pupil was larger than the right pupil) which was an old 
finding.  There was a question of partial complex status 
epilepticus and Valium was prescribed, but there was little 
effect.  A May 1994 electroencephalogram (EEG) showed slow 
activity over the left hemisphere, particularly over the left 
temporal region, which was felt to be consistent with a 
structural lesion; no epileptiform activity was noted.  In 
early June 1994, a neurosurgeon at RIH examined the veteran 
for a questionable glioma; it was felt that the veteran most 
likely had a rapidly progressive dementia.  Ten days later, 
the veteran was brought to RIH with progressive confusion, 
memory and speech impairment, and right-sided weakness.  On 
examination, the veteran was quite agitated and confused, and 
appeared to have a receptive and expressive aphasia.  There 
was a right visual field cut and mild right hemiparesis, and 
on being startled, he responded with a myoclonic jerk.  
Spontaneous myoclonus was also noted in the extremities.  The 
veteran was admitted and given anticonvulsant medication.  An 
EEG showed bilateral intermittent sharp forms greater on the 
left; a subsequent EEG was more typical for CJD.  The veteran 
experienced renal failure, which was resolved with withdrawal 
of acyclovir, and developed pneumonia.  Dr. Goldstein 
indicated that the veteran was in a persistent vegetative 
state, and opined that the leading diagnosis was CJD, 
although his case was somewhat atypical for such diagnosis.  
She stated that a less likely diagnosis was gliomatosis 
cerebri, or encephalitis.

A mid-July 1994 RIH pathology report of biopsy of the 
veteran's brain reflects a clinical diagnosis and history of 
questionable CJD.  The microscopic diagnosis was spongiform 
encephalopathy, consistent with CJD.  

By a letter dated in late July 1994, the appellant submitted 
a claim, on behalf of the veteran, for compensation under 38 
U.S.C. § 1151, asserting that he incurred CJD during an 
operation performed at a VA facility in November 1987 to 
repair a detached retina.  The appellant noted the veteran 
was now in a coma and near death.  She said that CJD came 
from contact with brain tissue and, since the eye was close 
to the brain, she felt the eye operation led to the CJD.

The veteran's death certificate shows that he died at Rhode 
Island Hospital on July [redacted] 1994.  The immediate cause of 
death was aspiration pneumonia, of 15 days' duration, due to 
or as a consequence of CJD, of 2 months' duration.  An 
autopsy was not performed.

In August 1994, the appellant submitted an application for 
burial benefits; she claimed that the veteran's death was due 
to service.

By a letter to the appellant dated in September 1994, the RO 
requested that she provide medical evidence of a diagnosis of 
CJD, and medical evidence indicating that such condition 
resulted from VA treatment in November 1987.

By a statement dated in September 1994, the appellant 
essentially claimed DIC under 38 U.S.C.A. § 1151 based on the 
VA eye surgery which the veteran had in 1987.  She stated 
that CJD could be incurred by contact with brain tissue, and  
alleged that such occurred during the veteran's 1987 eye 
surgery.  She said that CJD had an incubation period from 
five to thirty years, and stated that she was unable to 
provide medical evidence which demonstrated that the veteran 
incurred CJD due to VA treatment.  The appellant enclosed an 
annotated photocopy of a chapter from a medical treatise 
entitled, "Creutzfeldt-Jakob Disease."  Such article 
indicates that CJD is a rare fatal brain disorder caused by 
an unknown organism, possibly a virus, which can be 
transmitted from patients to animals and from one animal to 
another.  The article states that the disease usually leads 
to death within a year of onset, and has a long incubation 
period of up to 3 years or longer.  The article states that 
there was evidence that the transmissible agent had been 
introduced into the nervous system of healthy persons during 
surgical procedures, and in one case, a patient incurred CJD 
after receiving a corneal transplant from an organ donor who 
had CJD.

By a letter dated in November 1994, a private physician from 
RIH, J. Donald Easton, M.D., indicated that the veteran was 
admitted to RIH in early June 1994, and died on July [redacted] 
1994.  He stated that on admission, the veteran reported a 
six-month history of progressive change in mental status 
leading to dementia along with multi-focal myoclonus.  
Following admission he had recurrent seizures and 
deterioration in brain function until he lapsed into a coma, 
and a July 1994 brain biopsy showed typical findings of CJD.

At a March 1995 RO hearing, the appellant reiterated many of 
her assertions.  She said the veteran was in good health 
until April 1994, when he became ill and began experiencing 
memory loss.  She said various diagnoses were given by 
different doctors until he was finally diagnosed with CJD 
shortly prior to his death.  She asserted that the veteran 
contracted this disease during his surgery at a VA hospital 
in 1987.  She related that four other servicemembers were 
also diagnosed with CJD.  The appellant's representative 
asserted that the veteran might have incurred the disease 
during service.

By a statement dated in March 1995, the appellant reiterated 
many of her assertions.  She said the veteran could have 
incurred CJD during his 1987 eye surgery if the surgical 
instruments were not properly sterilized.  She enclosed a 
photocopy of pages from the Merck Manual relating to CJD.  
Such pages indicate that human-to-human transmission has 
occurred inadvertently during corneal and cadaveric dura 
mater transplantation and by use of contaminated brain 
electrodes.

An April 1995 report of contact shows that the appellant 
telephoned the RO and requested that the RO obtain medical 
records from Dr. Easton.

By a letter to Dr. Easton dated in May 1995, the RO requested 
that he provide medical records of treatment of the veteran 
from June 1994 to July 1994.  Dr. Easton did not respond to 
this letter.

By a letter to the appellant dated in December 1999, the RO 
requested that she provide medical evidence indicating a link 
between VA medical treatment and the disorder which caused 
his death, and that she provide any other relevant medical 
evidence, including records from Dr. Easton.  The appellant 
did not respond to this letter.

II.  Analysis

A.	Service Connection for the Cause of the Veteran's Death

The appellant has claimed service connection for the cause of 
the veteran's death (which is one basis for DIC), but she has 
essentially argued that the veteran's fatal disease was 
incurred after separation from service.  Nonetheless, as this 
claim has been appealed, the issue will be addressed by the 
Board.
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disabilities were a chronic 
detached retina of the left eye and bilateral hearing loss.  
It is not contended, nor does the evidence reflect, that 
these disorders caused or contributed to the veteran's death.

The veteran's service medical records from his period of 
active military service (1954-1985) are negative for the 
medical conditions involved in his death in 1994, and such 
conditions were not shown for nearly a decade after service.  
The first medical evidence of a diagnosis of CJD is dated in 
1994, when a brain biopsy showed CJD.  The veteran was 
hospitalized in early June 1994 for progressive confusion, 
and memory and speech impairment.  He was diagnosed with CJD, 
and died in late July 1994.

The veteran's death certificate reveals that the immediate 
cause of death was aspiration pneumonia, of 15 days' 
duration, due to or as a consequence of CJD, of 2 months' 
duration.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected conditions, a 
chronic detached retina of the left eye and bilateral hearing 
loss, caused or contributed to his death.  No competent 
medical evidence has been submitted to show that the fatal 
pneumonia or CJD are linked to service or to the established 
service-connected disabilities.  In short, there is no 
competent medical evidence of causality as required for a 
well-grounded claim for service connection for the cause of 
death.  Ruiz, supra; Johnson, supra.  Statements by the 
appellant or her representative on such matters do not 
constitute competent medical evidence, since, as laymen, they 
have no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.



B.	Entitlement to DIC under 38 U.S.C. § 1151, based on a 
Claim that the Veteran Died as the Result of VA Medical 
Treatment in November 1987

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospital, medical, or surgical treatment, or 
examination, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The applicable regulation further provides that, in 
determining whether additional disability resulted from a 
disease, injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, or examination, it is necessary to 
show that additional disability is actually the result of 
such disease, injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the treatment was 
authorized, and will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.

The appellant essentially asserts that during November 1987, 
a VA hospital repaired a retinal detachment and tear in the 
veteran's left eye, and during the course of this operation, 
infected the veteran with CJD, which caused his death in July 
1994.  This claim presents the threshold question of whether 
she has met her burden, under 38 U.S.C.A. § 5107(a), of 
submitting evidence to show that her claim is well grounded, 
meaning plausible.  Jones v. West, 12 Vet. App. 460 (1999); 
Murphy, supra.  For the appellant's claim to be plausible or 
well grounded, it must be supported by competent evidence, 
not just allegations.  Tirpak, supra.  The requirements for a 
well-grounded claim for compensation under 38 U.S.C.A. § 1151 
are similar to the requirements for a claim for service 
connection for a disability alleged to be due to military 
service.  Jones, supra.  More specifically, a well-grounded 
claim for § 1151 benefits requires (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury or disease as the result of VA hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jones, supra.  In the context of a claim for DIC 
under § 1151, the "current disability" would mean a 
disability which caused or contributed to death.

The medical records on file do not contain any information 
linking the veteran's fatal CJD to VA medical treatment 
(including the November 1987 eye surgery).  VA hospital 
records dated in November 1987 reflect that an uncomplicated 
scleral buckling of the left eye was performed, and the 
veteran responded to treatment without complication.  His 
hospital course was routine.  There is no medical evidence 
that CJD was acquired at that time.

The veteran was hospitalized at RIH in June 1994, was 
diagnosed with CJD by brain biopsy in mid-July 1994, and died 
in late July 1994.  The veteran died at RIH, and the only 
causes of death listed on his death certificate were 
aspiration pneumonia and CJD.

It is clear that the veteran underwent eye surgery at a VA 
facility in November 1987, and that he died of CJD in July 
1994.  However, a nexus between the eye surgery performed at 
a VA facility and his death is not shown.  The appellant has 
not presented any competent medical evidence that the VA 
treatment during November 1987 caused the veteran's CJD or 
otherwise caused or contributed to his death almost 7 years 
later. 

The Board notes that the excerpts from medical treatises 
which were submitted by the appellant do not constitute 
medical evidence of causality for a well-grounded claim in 
this case, as this general information does not directly link 
the veteran's fatal CJD to his 1987 eye surgery.  Sacks v. 
West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

Although the appellant contends that the veteran's death was 
caused by VA eye surgery, she has not presented any medical 
evidence to that effect, and as a layman she is not competent 
to provide an opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the appellant has not presented 
competent medical evidence demonstrating that the veteran 
died as the result of VA treatment he received in 1987.  
Without such competent medical evidence, the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1151 is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a); Jones, 
supra.







ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1151 are denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

